        CASE 0:17-md-02795-MJD-KMM Doc. 310 Filed 12/04/18 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MINNESOTA


 IN RE: CENTURYLINK SALES                            MDL No. 17-2795
 PRACTICES AND SECURITIES
 LITIGATION                                          ORDER GRANTING CONSOLIDATION
                                                     OF FEDERAL DERIVATIVE ACTIONS
 This document relates to:
 0:18-cv-02460, 0:18-cv-02833, 0:18-cv-02834,
 0:18-cv-02835


       Having considered the Stipulation to Consolidate Federal Derivative Actions

[Docket No. 307], the Court ORDERS as follows:

       1.      The Federal Derivative Actions (Civil File Nos. 18-2460, 18-2833, 18-2834, and

18-2835) are hereby consolidated for all purposes in the above-captioned MDL, including pretrial

proceedings, trial, and appeal, and are referred to herein as the “Consolidated Action.”

       2.      Within thirty (30) days of the date of entry of this Order, any plaintiff in the

Consolidated Action moving for lead counsel appointment shall file an application for lead counsel

with appropriate support in the form and substance as required by the Court's rules.

       3.      Within fifteen (15) days of the date by which any plaintiff in the Consolidated

Action files an application for appointment as lead counsel, the parties in the Consolidated Action

shall file reply brief(s) if desired in the form and substance as required by the Court's rules.

       4.      This Order consolidating the Federal Derivative Actions shall apply to each action

arising out of the same transactions and occurrences and asserting derivative claims filed in this

Court or transferred here. Unless otherwise ordered, the terms of all orders, rulings, and decisions

in the Consolidated Action shall apply to all later shareholder derivative actions instituted herein.
       CASE 0:17-md-02795-MJD-KMM Doc. 310 Filed 12/04/18 Page 2 of 2




       5.      No Defendant shall have any obligation to respond to any of the complaints in the

Federal Derivative Actions until such time as the parties agree and/or the Court orders.




 Dated: December 4, 2018                            s/ Michael J. Davis

                                                    Michael J. Davis
                                                    United States District Court




                                                2
